           Case 7:20-cv-02386-PMH Document 16 Filed 01/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TEAMSTERS LOCAL 456 PENSION,
HEALTH & WELFARE, ANNUITY,
EDUCATION & TRAINING, INDUSTRY
ADVANCEMENT, and LEGAL SERVICES
FUNDS by Louis A. Picani, Joseph Sansone,
Dominick Cassanelli, Jr., Saul Singer, Ross
Pepe, and Jeffrey Isaacs as Trustees and
fiduciaries of the Funds, and WESTCHESTER                      ORDER
TEAMSTERS LOCAL UNION NO. 456,
                                                               20-CV-02386 (PMH)
                            Plaintiffs,
                     -against-
REGIONAL TRUCKING, INC. a/k/a
REGIONAL TRUCKING INC. and AUTUMN
MOSCA, INDIVIDUALLY,
                            Defendants.


PHILIP M. HALPERN, United States District Judge:

         Plaintiffs’ pending motion, described on the docket as a “motion for entry of default,” seeks

a certificate of default from the Clerk of the Court. (Doc. 12). A formal motion to the Court is not

required for a certificate of default. Accordingly, the motion is denied as moot.

         The Clerk of the Court is respectfully directed to terminate the motion sequence pending

at Doc. 12.

                                                   SO ORDERED:

Dated:     New York, New York
           January 6, 2021

                                                  PHILIP M. HALPERN
                                                  United States District Judge
